Fox, J.,
— This is a motion for a new trial in a case in which the charge is robbery and the defendant is seventeen years of age. The Commonwealth produced the witness, Earnest Tekos, who is the prosecutor in the case, and who testified that on the night of July 29, 1923, between five or ten minutes after two o’clock A. M., the defendant came into his place of business *741at No. 303 Chestnut Street, in the City of Harrisburg, and ordered a soft drink; after receiving the same, he went away, and about twenty minutes after two, the plaintiff having gone to the front of his place of business, saw the defendant standing at the corner of Third and Chestnut Streets, who soon thereafter returned and entered his store and asked for another soft drink and paid for it; that when the prosecutor was placing the nickel in his cash register, the defendant pointed a gun at the prosecutor and commanded him to throw up his hands, and reached over and took $80 from the cash register; then ran out of the store, jumped on the fender in the rear of a street car that was passing, was carried thereon to Second and Chestnut Streets and jumped off and fled. The prosecutor pursued him until the defendant disappeared from his view. There is no corroborating testimony of this.
The defendant denied that he was in or about the prosecutor’s place of business on this date and that he had ever been in the restaurant of the prosecutor, and that he was at his home at No. 1933 State Street, which is some distance from Chestnut and Third Streets, having arrived at his home at 12.15 at night and remained there until 2.30 of the same morning, when he left his home to meet a young lady, with whom he went to Atlantic City at 3.30 or 4 o’clock A. M. of that day on the Philadelphia & Reading Railroad. In this he is corroborated by his father, who says that the defendant came into the house at 12.15, he, the father, having opened the door and admitted him, and that he heard him leave the house about 2.30 A. M.
The case was fairly tried and submitted to the jury. The jury rendered the following verdict: “We find William Stees guilty as indicted, and we recommend him to the mercy of the court.”
Because of the youth of this defendant and the uncorroborated testimony of the single witness, we hesitate to let the verdict of the jury stand and are of the opinion that the ends of justice will be met by giving this youth another trial and submitting the case to another jury.
And now, Nov. 26, 1923, judgment is arrested and a new trial is granted as prayed for. From George R. Barnett, Harrisburg, Pa.